An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'

OF

N EVADA

CLERK’S ORDER

k roy 1947

@»

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

    

JoHN RoBERT FARGo, N@. 62275

Appellant, '  

KERRI DUPRIS,

Respondent. JUN 93 2013
TRA'“\E l'{. l_l EMAN

oRz)ER DISMISSING APPEAL °*E c

The parties have filed a stipulation seeking to dismiss this
appeal. Having reviewed the stipulation, we approve it. As provided in
the stipulation, each party shall bear their own costs and fees. NRAP
4ii?.(b). Accordingly, we hereby

ORDER this appeal DISMISSED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

By: gi>l(}lg.§   § , ,

cc: Hon. Ronald J. Israel, District Judge
William F. Buchanan, Settlement Judge
Christensen Law Offices, LLC
Dennett Winspear, LLP
Eighth District Court Clerk

\z- )¢@)@@